                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


STEVEN GROVER,                                  §
                                                §
                  Plaintiff,                    §              SA-18-CV-00850-FB-ESC
                                                §
vs.                                             §
                                                §
GOVERNMENT EMPLOYEES                            §
INSURANCE COMPANY,                              §
                                                §
                  Defendants.                   §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiff Steven Grover’s (“Grover”) Motion

for Leave to File Second Amended Complaint and Motion to Remand to State Court [#17]. On

September 7, 2018, the Honorable Fred Biery referred all pre-trial proceedings in this case to the

undersigned for disposition pursuant to Rule 72 of the Federal Rules of Civil Procedure and

Rules CV-72 and 1(c) of Appendix C of the Local Rules of the United States District Court for

the Western District of Texas [#5]. The undersigned has authority to enter this Report and

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is

recommended that Plaintiff’s Motion for Leave to File Second Amended Complaint be

GRANTED and that Plaintiff’s Motion to Remand to State Court be DENIED.

                               I. Factual and Procedural Background

       This is an underinsured-motorist case.       On May 29, 2016, Plaintiff Steven Grover

(“Grover”) was involved in a two-vehicle accident at an intersection in Marion County, Indiana.




                                                1
(First Am. Pet.1 at ¶ 12.) Grover claims that he has suffered, and continues to suffer, serious

bodily injuries as a result of the accident. (Id.) Grover subsequently filed a claim for $300,000

in underinsured-motorist benefits pursuant to his insurance policy with Defendant Government

Employees Insurance Company (“GEICO”). (Id. at ¶¶ 14–17.) However, GEICO has allegedly

refused to pay Grover’s claim. (Id. at ¶ 17.) Grover also contends that underinsured-motorist

coverage under a policy issued by Defendant Philadelphia Indemnity Insurance Company

(“Philadelphia”) is implicated by the collision. (Id. at ¶¶ 13, 18–19.)

       On October 6, 2017, Grover filed a complaint against GEICO in the 438th Civil District

Court of Bexar County, Texas. On July 11, 2018, Grover filed a first amended petition, which

added Philadelphia as a defendant and is the live pleading in this case. The First Amended

Petition seeks a declaratory judgment regarding the scope of coverage under the two insurance

policies. (Id. at ¶¶ 3–4.) Grover served Philadelphia through its registered agent on July 18,

2018, and Philadelphia timely filed its Notice of Removal [#1] in this Court on August 16, 2018,

invoking the Court’s diversity jurisdiction. GEICO consented to the removal. (Notice of

Removal at ¶ 2.4; Consent to Removal2 at ¶ 1.)

       On February 5, 2019, Grover filed a Motion for Leave to File Second Amended

Complaint and Motion to Remand to State Court [#17]. GEICO filed a response [#21]. The

Court held a hearing on the motion on April 24, 2019, at which Grover and GEICO were present

and represented through counsel.



1
 Plaintiff’s First Amended Petition for Declaratory Relief and Request for Discovery is attached
as part of Exhibit 2 to Defendant Philadelphia Indemnity Insurance Company’s Notice of
Removal [#1].
2
  Defendant Government Employees Insurance Company’s Notice of Consent to Removal is
attached as Exhibit 5 to Defendant Philadelphia Indemnity Insurance Company’s Notice of
removal [#1].
                                                 2
             II. Plaintiff’s Motion for Leave to File Second Amended Complaint

       Plaintiff’s Motion for Leave to File Second Amended Complaint should be granted.

Grover states that he has reached a settlement with Philadelphia and signed a full and final

release of claims against the insurance company. Thus, Grover seeks leave to file a second

amended complaint to drop Philadelphia as a defendant in this case. GEICO initially opposed

the motion. However, the parties subsequently filed a stipulation of partial dismissal in which

they agreed to the dismissal of Grover’s claims against Philadelphia [#24], and Philadelphia has

since been dismissed from the case. Furthermore, at the hearing, GEICO clarified on the record

that it did not oppose the motion for leave to file an amended pleading that drops the allegations

and claims against Philadelphia, but that it was opposing Grover’s motion to remand. Therefore,

Plaintiff’s Motion for Leave to File Second Amended Complaint should be granted as

unopposed.

                       III. Plaintiff’s Motion to Remand to State Court

       Grover’s Motion to Remand to State Court should be denied. “A motion to remand the

case on the basis of any defect other than lack of subject matter jurisdiction must be made within

30 days after the filing of the notice of removal under section 1446(a).” 28 U.S.C. § 1447(c); see

also Williams v. AC Spark Plugs Div. of Gen. Motors Corp., 985 F.2d 783, 787 (5th Cir. 1993)

(noting that § 1447(c) “requires remand on any ground other than lack of subject matter

jurisdiction to be sought within 30 days of the filing of a notice of removal”) (quoting In re Shell

Oil Co., 932 F.2d 1518, 1522 (5th Cir. 1991)) (internal quotation marks omitted). Philadelphia’s

Notice of Removal was filed on August 16, 2018, and Grover’s Motion to Remand to State Court

was filed on February 5, 2019. Thus, Grover has waived any non-jurisdictional grounds for




                                                 3
remand existing at the time of removal by not moving to remand within thirty days of the notice

of removal.

        Grover argues that removal was improper because GEICO did not file its own notice of

removal. Grover does not contest that Philadelphia timely removed, or that GEICO timely

consented to Philadelphia’s removal.       Thus, contrary to Grover’s assertions, this case was

removed in compliance with the governing statutes.3 But even if there were something improper

in the manner in which this case was removed, that would be a procedural defect and not a

challenge to subject-matter jurisdiction. Grover conceded as much at the hearing. Grover also

conceded that subject-matter jurisdiction—more specifically, diversity jurisdiction—existed at

the time of removal.

       Accordingly, because Grover filed his Motion to Remand to State Court more than thirty

days after removal, and because the alleged ground for remand is non-jurisdictional, the motion

is untimely. Grover’s Motion to Remand to State Court should, therefore, be denied.

                             IV. Conclusion and Recommendations

       Having considered the motion and response thereto, the arguments made at the hearing,

the applicable legal authorities, and the entire record, the undersigned recommends that

Plaintiff’s Motion for Leave to File Second Amended Complaint be GRANTED and that

Plaintiff’s Motion to Remand to State Court be DENIED.


3
  “When a civil action is removed solely under section 1441(a), all defendants who have been
properly joined and served must join in or consent to the removal of the action.” 28 U.S.C. §
1446(2)(A). “This does not mean that each defendant must sign the original petition for
removal, but there must be some timely filed written indication from each served defendant . . .
that it has actually consented to such action.” Getty Oil Corp., a Div. of Texaco v. Ins. Co. of N.
Am., 841 F.2d 1254, 1262 n.11 (5th Cir. 1988). Philadelphia’s Notice of Removal states that
“Defendant Government Employees Insurance Company consents to the removal.” (Notice of
Removal at ¶ 2.4.) GEICO also filed a notice of consent to removal. Hence, while GEICO did
not file its own notice of removal, it did file a writing reflecting its consent to the removal, which
is all that is required.
                                                  4
              V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this Report and Recommendation

on all parties by either (1) electronic transmittal to all parties represented by attorneys registered

as a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by

certified mail, return receipt requested. Written objections to this Report and Recommendation

must be filed within fourteen (14) days after being served with a copy of same, unless this time

period is modified by the district court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

party shall file the objections with the clerk of the court, and serve the objections on all other

parties. A party filing objections must specifically identify those findings, conclusions, or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusive, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this Report and Recommendation shall bar the party from a de novo determination by the district

court. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d

335, 340 (5th Cir. 2000). Additionally, failure to file timely written objections to the proposed

findings, conclusions, and recommendations contained in this Report and Recommendation shall

bar the aggrieved party, except upon grounds of plain error, from attacking on appeal the

unobjected-to proposed factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 25th day of April, 2019.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE


                                                  5
